Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 12 is objected to because of the following informalities:  
Claim 5, lines 2-3, “the first antenna and/or the second antenna” should be changed to “the first antenna surface and/or the second antenna surface” to provide proper antecedent basis for the claim.
Claim 12, lines 4-5, “a metalization of the, in particular, dielectric housing cover part” should be changed to “a metalization dielectric of the housing cover part” to provide proper antecedent basis for the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a second antenna surface, which is spaced from the first antenna surface with a third spacing in a direction of action, which is smaller than a quarter of the wavelength resulting with a dielectric constant in a space between first and second antenna surface and ” renders the claimed indefinite since it is not clear what the phrase “resulting with a dielectric constant in a space between first and second antenna surface” refers to and what spacing is “a first spacing”. For examination purpose, it is interpreted as “a second antenna surface, which is spaced from the first antenna surface with a third spacing in a direction of action, which is smaller than a quarter of the wavelength”.
Regarding claim 10, lines 1-3, the recitation “an additional metal layer arranged between the antenna surface and the reflection surface in an insulated manner by means of dielectric bodies” renders the claimed indefinite since it is not clear whether the antenna surface refers to the first antenna surface or the second antenna surface. For examination purpose, it is interpreted as “further comprising an additional metal layer”.
Claims 2-12 are rejected for being dependent on the indefinite claim 1.
Regarding claim 12, the recitation “the, in particular, dielectric housing cover part” renders the claimed indefinite since there is lack of antecedent basis for the recitation in claim. For examination purpose, it is interpreted as “the housing cover part”.
Clarifications are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 1020160045649).
Regarding claims 1 and 8, Lee discloses in Figures 2-4, a device for data exchange with and for power transmission to a transponder, having 
a first antenna surface (210) for transmitting and receiving electromagnetic waves with a frequency greater than 500 MHz, or with a frequency in the 900 MHz band (900+/−60 MHz) in or from a direction of action, having 
a second antenna surface (510), which is spaced from the first antenna surface (210) with a third spacing in a direction of action, which is smaller than a quarter of the wavelength resulting with a dielectric constant in a space between first (210) and second antenna surface (510) and is larger than a first spacing, 
wherein at least one of the two antenna surfaces (210, 510) is formed by a metal surface interrupted by interrupt structures, 
having a feed network (120), which has a microstrip structure, for providing phase-shifted AC voltage signals, which are coupled in such a manner into the first antenna surface (210), at a plurality of mutually different feed-in locations by means of feed-in elements (310, 320), that the electromagnetic waves transmitted by the first antenna surface (210) are circularly polarized, 
characterized by a reflection surface (100) extending parallel to and, with respect to the direction of action, to the rear of the first antenna surface (210), which reflection surface (100) has the first spacing (24) with respect to the first antenna surface (23), which corresponds to the material thickness of at least one body (200) arranged between first antenna surface (210) and reflection surface (100) and which is spaced with a second spacing from the microstrip structures (120) and is penetrated by the feed-in elements (310, 320) in an insulating manner at the feed-in locations.
Lee is silent on the third spacing in a direction of action smaller than a quarter of the wavelength; wherein the first spacing is smaller than 3 mm and larger than 0.5 mm and/or in that the and/or in that the third spacing is larger than 0.5 cm and smaller than 2 cm.
 However, such difference is not patentable. It is well known in the art spacing or gap between a first antenna surface and a second antenna is set at a certain value for strong coupling between the two antenna surfaces to ensure widen bandwidth of an antenna. Therefore, it would have been obvious to one having ordinary skill in the art before the time the invention was made to set the third spacing between 0.5mm and 2cm for strong coupling between the two antennas surfaces. Therefore, to employ having the third spacing as claimed invention would have been obvious to person skill in the art.
Regarding claims 3 and 5, as applied to claim 1, Lee discloses in Figures 2-3, 
wherein the second antenna surface (510) has interrupt structures and the first antenna surface (210) is a closed metal surface;
wherein the outline of the first antenna surface (210) and/or second antenna surface is a circle or a regular polygon, with particularly a fourfold symmetry.
Regarding claim 6, as applied to claim 1, Lee discloses in Figures 2-3, wherein the interrupt structures are rotationally symmetrical or have a fourfold symmetry and in particular are formed by a circular area or intersecting slots.
	Regarding claim 9, as applied to claim 1, Lee discloses in Figures 2-4
wherein the first antenna surface, the reflection surface and/or in that the strips of the microstrip structure is in each case formed by a metal layer of a multilayered circuit board.
	Regarding claim 11, Lee discloses every feature of claimed invention as expressly recited in claim 1, except for wherein the total length of extent of the device measured in the direction of action is smaller than 1/10 of the wavelength with respect to the vacuum and a frequency of 900+/−60 MHz. However, such difference is not patentable merit. The length of a device is design parameter and .
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 1020160045649) in view of Hawkins (US 2012/0032869).
Regarding claims 2 and 7, Lee discloses in Figures 2-3, the second antenna surface having interrupt structures.
Lee does not disclose the first antenna surface being formed by a continuous metal surface; and the feed-in locations arranged in a fourfold symmetry.
Hawkins discloses in Figure 1, the first antenna surface (12) being formed by a continuous metal surface; and the feed-in locations (18a-18d) arranged in a fourfold symmetry.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the feed-in locations of Lee with the feed-in locations as taught by Hawkins to improve bandwidth of the antenna. Therefore, to employ having the feed-in locations as claimed invention would have been obvious to person skill in the art. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 1020160045649) in view of JP H02219306A (no inventor name available).
Regarding claim 4, Lee discloses every feature of claimed invention as expressly recited in claim 1, except for the first antenna and the second antenna surface being essentially an air space.
JP-H02219306-A discloses in Figure 1, the first antenna (2) and the second antenna surface (10) being essentially an air space (9).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the space between the first and second surfaces being air space to optimize the radiation characteristic of the antenna based on particular application or environment of use. Therefore, to employ having the air space as claimed invention would have been obvious to person skill in the art. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20160045649) in view of Tiezzi et al (US 20110025574).
Regarding claim 10, Lee discloses every feature of claimed invention as expressly recited in claim 1, except for an additional metal layer arranged between the antenna surface and the reflection surface in an insulated manner by means of dielectric bodies.
Tiezzie discloses in Figure 4, further comprising an additional metal layer (Lower Ground) arranged between the antenna surface and the reflection surface in an insulated manner by means of dielectric bodies.
It would have been obvious to one having ordinary skill in the art before the time the invention was made modify the device of Lee with the device having an additional metal layer as taught by Tiezzie to shield the feed network from environment. Therefore, to employ having additional metal layer as claimed invention would have been obvious to person skill in the art.
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20160045649) in view of Itoh (US 2001/0021643).
Regarding claim 12, Lee discloses every feature of claimed invention as expressly recited in claim 1, except for wherein the device is arranged in a housing consisting in particular of a housing base part and a housing cover part, wherein the second antenna surface is constructed as a metalization of the dielectric housing cover part.
Itoh discloses in Figure 5, the device is arranged in a housing consisting of a housing base part (2) and a housing cover part (1), wherein the second antenna surface (5) is constructed as a metalization dielectric of the housing cover part (1).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to arrange the device in a housing to protect the device from environment. Therefore, to 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845